COOK, Circuit Judge.
Appellant, Donald S. Terrell, pleaded guilty to possession of cocaine with intent to distribute, felon in possession of a firearm, and failure to appear. Terrell appeals from the district court’s denial of his motion to suppress evidence. We affirm.
I. BACKGROUND
In response to a high number of daytime burglaries, two patrolling plainclothes police officers observed individuals, including Terrell, carry items from a house to two vehicles — one backed into the driveway and one parked on the street. As they passed the house with the activity, the officers noticed Terrell trying to hide a black bag he carried from the house. The officers parked where they could continue to observe undetected the participants carrying items from the house to the cars and called for uniformed officers to investigate.
As the summoned officers arrived, Terrell entered his car parked on the street, then got out and shut the door as the officers approached. While Terrell spoke with Officer Beckham beside his car, Officer Kirby noticed a gun partially under the driver’s seat of Terrell’s car and directed Officer Beckham’s attention to the gun. Beckham secured Terrell in his cruiser and then returned to retrieve the gun while another officer opened the driver’s door and found in the door compartment a plastic bag containing cocaine.
With Terrell under arrest, the officers searched the rest of the car and found cocaine inside the black bag seen by the plainclothes officers. Terrell later made incriminating statements to the police while in custody.
Terrell moved to suppress the evidence and his statements. A magistrate recommended that the motion be granted and the United States objected. The district court adopted the magistrate’s findings of fact without objection but denied the motion to suppress. Terrell entered a conditional guilty plea, reserving the right to appeal the district court’s suppression decision.
II. ANALYSIS
A. Standard of review
This court reviews de novo determinations of reasonable suspicion and probable cause. Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996). We set aside findings of fact only for clear error. Id.
B. Terry search
Terrell concedes the officers’ justification to stop and question him under Terry v. Ohio, 392 U.S. 1, 26, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), but disputes their justification for a protective search of his vehicle.
In Michigan v. Long, 463 U.S. 1032, 1049, 103 S.Ct. 3469, 77 L.Ed.2d 1201, the Supreme Court extended Terry to the search of the passenger compartment of an automobile. Police officers may search areas in a vehicle where a weapon may be placed or hidden if the officers possess a reasonable belief, based on specific and articulable facts, that the suspect is dangerous and the suspect may gain immediate control of weapons. Id. If a reasonably prudent person would believe that his safety, or that of others, was in danger, then the officer may conduct a search of the passenger compartment. Id. at 1050. If, while conducting a lawful search of the interior of the vehicle, the officer should discover contraband other than weapons, *136the officer “clearly cannot be required to ignore the contraband, and the Fourth Amendment does not require its suppression in such circumstances.” Id. (citations omitted).
The police properly searched Terrell’s vehicle. Within 30-45 seconds of beginning a burglary investigation, Officer Kirby observed a gun readily available to the suspect in the car from which he had just exited. While conducting this lawful search of the passenger compartment of Terrell’s car, the police were not required to ignore the cocaine, and the Fourth Amendment does not require its suppression. Long, 463 U.S. at 1050.
Terrell argues that he did not pose a risk to the safety of the officers because he sat in the back seat of the police car when Officer Beckham removed the gun from his car. The Long Court rejected a similar argument, noting that during any investigative detention:
a Terry suspect in Long’s position [might] break away from police control and retrieve a weapon from his automobile .... In addition, if the suspect is not placed under arrest, he will be permitted to reenter his automobile, and he will then have access to any weapons inside. Or, as here, the suspect may be permitted to reenter the vehicle before the Terry investigation is over, and again, may have access to weapons.
Id. at 1051-52 (citations omitted). Following Long, the officers’ search of the car did not violate Terrell’s constitutional rights.
Terrell also argues that the police could not determine whether he possessed the gun lawfully under Tennessee law. But as part of its Long decision, the Supreme Court likewise rejected the claim that the validity of the search rests on whether the weapon is lawfully possessed. Long, 463 U.S. at 1052 n. 16 (citing Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972)).
C. Plain view exception
Having found that the search was valid under Terry and Long, we need not address Terrell’s objections to the applicability of the plain view exception.
D. Fruit of the poisonous tree
Because the search and seizure were proper under Terry and Long, Terrell’s argument that the district court should have suppressed the evidence is without merit.
III. CONCLUSION
We affirm the decision of the district court.